Per Curiam.
Plaintiff recovered a judgment for $3,500 damages for personal injuries received in an automobile accident. Sixteen errors were formally assigned in appellant’s printed brief. We sustained his motion and allowed him to add another discussed in the brief but not listed in the group of errors assigned. We have carefully considered them all and find there was no prejudicial error committed by the trial court. In his brief and oral argument counsel for .defendant made a strong appeal for a reduction of the judgment on the ground that the verdict was excessive. The age, the evidence as to the injury, the physical condition of the plaintiff before and after the accident, her pain and suffering caused by the accident, which the jury found to be the proximate result of the negligence of the defendant, constrain us not to order a new trial or a remittitur. The judgment of the district court is
Affirmed.